Title: John Bondfield to the American Commissioners, 20 February 1779
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin


Sirs
Bordeaux 20th feb 1779
Having collected Thirty Six American Seamen for our Ship the Mary Fearon Cap John Fulford and a prospect of engaging more we have resolved to equip her in a Warlike manner with eighteen four pounders swivels & small Arms proportiond. In consiquence I request the favor you will please to Grant us a Letter of Marque for the said Ship now at Penbeuf. Permit me also to request of you to forward it to Mr Haywood at Mr Schweighausers in Nantes that it may get to hand without delay and in the Obligations required as given for the Governor Livingston I shall duely conform.
I have received a Letter from the president of the Navy Board at Boston as it refers to the deligent dispatch of the Frigate Alliance and the embarking of sundry Articles Wanted in the Naval department to be shipt should the Vessel appear at Bordeaux the ship arriving at Brest of course the Instructions to me are Nul.
I have the Honor to be with due respect Sirs Your most Obedient Humble Servant
John Bondfield
 
Addressed: The Honble. Benj Franklin / Arthur Lee John Adams Esqrs. / Commissioners from Congress / at / Paris
Endorsed: Mr Bondfield Feb. 20. 1779. Commission for Ship Mary fearon
